Title: From Benjamin Franklin to Edward Shippen, 14 February 1754
From: Franklin, Benjamin
To: Shippen, Edward


Dear Sir,
Philada. Feb. 14, 1754
I receiv’d your Favour of the 8th Inst. with the Dollar enclos’d.


The Postage of the Letter to Boston is
  0.
  2.
  11


  3 Bunches of Quills at 1s. 6d.
  
  4.
  6


Ballance
  
  
  1



  £0.
  7.
  6



They are the best Quills I could get in Town.
I was about to send for my Printing Materials, &c. as I heard that S. Holland was broke up. But a sober young Man, a Printer, desires to make a little Tryal of Lancaster, and I have consented to let him have the Use of them for that purpose a few Months. If he meets with Encouragement he will settle among you: Otherwise, he will bring away the Press and Letters. I should imagine a Printing-House would be thought a publick Convenience in such a Place as yours, and therefore, as well as for the sake of the young Man, hope he will have your Countenance, if he behaves properly. My Compliments to Mrs. Shippen, and all Friends. I am, Dear Sir, Your most obedient Servant
B Franklin
P.S. I do not know in what Condition, or in whose Care S. Holland has left my Things; I must therefore beg you would be so good as to take care of them for a few Days in my Behalf, till Mr. Dunlap gets up, which I hope will be by the Beginning of next Week: Besides the Printing Materials there were Books and Paper belonging to me.
 Addressed: To  Edwd Shippen Esqr  Lancaster  with a Parcel
Endorsed: Benjamin Franklin Feb. 14. 1754 Letter Philada.
